DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 October 2020.  In view of this communication, claims 1-28 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electromechanical Actuators with Magnetic Frame Structure and Method of Making Thereof.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-10, 14-15, 18-19, 23-24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Neff et al. (US 2017/0012519 A1), hereinafter referred to as “Neff”.
Regarding claim 1, Neff discloses an electromechanical actuator assembly [100] (fig. 1, 4; ¶ 0051)comprising: 
one or more conductive coils [130/430] each positioned in a movable supporting frame [140] configured to be coupled to a load [135/435] (fig. 1, 4; ¶ 0051, 0072); 
a pair of permanent magnets [112/412] located on each side of each of the one or more conductive coils [130/430], wherein the pair of permanent magnets [112/412] located on each side of each of the one or more conductive coils [130/430] are oriented to provide opposite polarity magnetic fields to each of the one or more conductive coils [130/430] (fig. 1, 4; ¶ 0051, 0067);  
a drive circuit [436a-c] coupled to the each of one or more conductive coils [130/430] and configured to supply a drive current from a current source [426p] to each of the one or more conductive coils [130/430] (fig. 4; ¶ 0071, 0074); and 

    PNG
    media_image1.png
    435
    695
    media_image1.png
    Greyscale

a controller [422] coupled to each of the one or more conductive coils [130/430] through the drive circuit [436a-c], wherein the controller [422] is configured to independently control the drive current supplied to each of the one or more conductive coils [130/430] to provide movement of the supporting frame [140] to provide a force to the load [135/435], based on the opposite polarity magnetic fields and the drive current, wherein the movement of the supporting frame [140] is in proportion to an amplitude and polarity of the drive current (fig. 4; ¶ 0056, 0071-0074).
Regarding claim 4, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above, wherein the supporting frame [140] is positioned in one or more guides [115] configured to restrict the movement of the support frame [140] applied to the load [135/435] to a single axis of travel (fig. 1; ¶ 0062).

    PNG
    media_image2.png
    526
    736
    media_image2.png
    Greyscale

Regarding claim 5, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above, wherein the supporting frame [140] includes a mating element [142] that couples the supporting frame [140] to the load [135/435] (fig. 1; ¶ 0051, 0055).
Regarding claim 9, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above, further comprising one or more position or force sensors [423] coupled to the controller [422] and configured to provide position data or force data for the load [135/435], wherein the controller [422] is configured to control the drive current based on the position data or the force data for the load [135/435] (fig. 4; ¶ 0071-0072).
Regarding claim 10, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above, wherein the one or more conductive coils [130/430] comprise a plurality of conductive coils [130/430] (fig. 4).
Regarding claim 14, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 10, as stated above, wherein the controller [422] is configured to independently control each of the plurality of conductive coils [130/430] (¶ 0073).
Regarding claim 15, Neff discloses a method for making an electromechanical actuator assembly [100] (fig. 1, 4; ¶ 0051), the method comprising: 
providing one or more conductive coils [130/430] each positioned in a movable supporting frame [140] configured to be coupled to a load [135/435] (fig. 1, 4; ¶ 0051, 0072); 

    PNG
    media_image1.png
    435
    695
    media_image1.png
    Greyscale

providing a pair of permanent magnets [112/412] located on each side of each of the one or more conductive coils [130/430], wherein the pair of permanent magnets [112/412] located on each side of each of the one or more conductive coils [130/430] are oriented to provide opposite polarity magnetic fields to each of the one or more conductive coils [130/430] (fig. 1, 4; ¶ 0051, 0067);  
coupling a drive circuit [436a-c] to the each of one or more conductive coils [130/430] and configured to supply a drive current from a current source [426p] to each of the one or more conductive coils [130/430] (fig. 4; ¶ 0071, 0074); and 

    PNG
    media_image2.png
    526
    736
    media_image2.png
    Greyscale

coupling a controller [422] to each of the one or more conductive coils [130/430] through the drive circuit [436a-c], wherein the controller [422] is configured to independently control the drive current supplied to each of the one or more conductive coils [130/430] to provide movement of the supporting frame [140] to provide a force to the load [135/435], based on the opposite polarity magnetic fields and the drive current, wherein the movement of the supporting frame [140] is in proportion to an amplitude and polarity of the drive current (fig. 4; ¶ 0056, 0071-0074).
Regarding claim 18, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 15, as stated above, wherein the supporting frame [140] is positioned in one or more guides [115] configured to restrict the movement of the support frame [140] applied to the load [135/435] to a single axis of travel (fig. 1; ¶ 0062).
Regarding claim 19, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 15, as stated above, wherein the supporting frame [140] includes a mating element [142] that couples the supporting frame [140] to the load [135/435] (fig. 1; ¶ 0051, 0055).
Regarding claim 23, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 15, as stated above, further comprising one or more position or force sensors [423] coupled to the controller [422] and configured to provide position data or force data for the load [135/435], wherein the controller [422] is configured to control the drive current based on the position data or the force data for the load [135/435] (fig. 4; ¶ 0071-0072).
Regarding claim 24, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 15, as stated above, wherein the one or more conductive coils [130/430] comprise a plurality of conductive coils [130/430] (fig. 4).
Regarding claim 28, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 24, as stated above, wherein the controller [422] is configured to independently control each of the plurality of conductive coils [130/430] (¶ 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Neff et al. (US 2012/0080960 A1), hereinafter referred to as “Neff 2012”.
Regarding claim 2, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above.  Neff does not disclose that each of the one or more conductive coils [130/430] are positioned in a substantially planar configuration with at least two segments of each of the one or more conductive coils [130/430] substantially parallel to one another.
Neff 2012 discloses an electromechanical actuator assembly comprising one or more conductive coils [102] (fig. 1-2; ¶ 0002, 0025), wherein each of the one or more conductive coils [102] are positioned in a substantially planar configuration with at least two segments [102a/102b] of each of the one or more conductive coils [102] substantially parallel to one another (fig. 1-2; the coils are wound perpendicular to the movement direction and stacked parallel to the movement direction).

    PNG
    media_image3.png
    207
    713
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coils of Neff in the shape as taught by Neff 2012, in order to provide flexibility and uniformity in the coil design, thereby reducing manufacturing and maintenance costs (¶ 0031-0032 of Neff 2012).
Regarding claim 3, Neff, in view of Neff 2012, discloses the electromechanical actuator assembly as set forth in claim 2, as stated above, wherein Neff 2012 further discloses that the pair of permanent magnets [208] located on each side of the one or more conductive coils [102] are positioned to provide magnetic fields that are substantially orthogonal to a plane defined by the one or more conductive coils [102] and each of the magnetic fields interacts with the at least two substantially parallel segments [102a/102b] of the one or more conductive coils [102] (fig. 2; ¶ 0033-0034; magnetic fields travel across the coils from the magnets, perpendicular to both the movement direction of the actuator and the stacking direction of the coils).
Regarding claim 16, Neff discloses the method as set forth in claim 15, as stated above.  Neff does not disclose that each of the one or more conductive coils [130/430] are positioned in a substantially planar configuration with at least two segments of each of the one or more conductive coils [130/430] substantially parallel to one another.
Neff 2012 discloses an electromechanical actuator assembly comprising one or more conductive coils [102] (fig. 1-2; ¶ 0002, 0025), wherein each of the one or more conductive coils [102] are positioned in a substantially planar configuration with at least two segments [102a/102b] of each of the one or more conductive coils [102] substantially parallel to one another (fig. 1-2; the coils are wound perpendicular to the movement direction and stacked parallel to the movement direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coils of Neff in the shape as taught by Neff 2012, in order to provide flexibility and uniformity in the coil design, thereby reducing manufacturing and maintenance costs (¶ 0031-0032 of Neff 2012).
Regarding claim 17, Neff, in view of Neff 2012, discloses the method as set forth in claim 16, as stated above, wherein Neff 2012 further discloses that the pair of permanent magnets [208] located on each side of the one or more conductive coils [102] are positioned to provide magnetic fields that are substantially orthogonal to a plane defined by the one or more conductive coils [102] and each of the magnetic fields interacts with the at least two substantially parallel segments [102a/102b] of the one or more conductive coils [102] (fig. 2; ¶ 0033-0034; magnetic fields travel across the coils from the magnets, perpendicular to both the movement direction of the actuator and the stacking direction of the coils).
Claim(s) 6-8 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Cooper (US 4,410,428), hereinafter referred to as “Cooper”.
Regarding claim 6, Neff discloses the electromechanical actuator assembly [100] as set forth in claim 1, as stated above.  Neff does not disclose that the load [135/435] is a sliding element of a slide valve having passages that describe an angle, wherein the sliding element is configured to selectively seal the passages of the slide valve.
Cooper discloses a rotary actuator assembly [10] having a load [35] (fig. 9-10; col. 3, lines 19-50; col. 7, lines 37-43), wherein the load [35] is a sliding element [30/31] of a slide valve having passages [3-6] that describe an angle, wherein the sliding element [30/31] is configured to selectively seal the passages [3-6] of the slide valve (fig. 9-10; col. 7, lines 10-36).

    PNG
    media_image4.png
    459
    729
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slide valve of Cooper driven by the linear actuator of Neff instead of the rotary actuator, in order to reduce the space occupied by the actuator thereby make possible a more compact valve housing which facilitates balancing of the sleeve valve members (col. 6, lines 19-24 of Cooper).
Regarding claim 7, Neff, in view of Cooper, discloses the electromechanical actuator assembly [100] as set forth in claim 6, as stated above, wherein Cooper further discloses that contact between the sliding element [30/31] of the valve and a surface of the slide valve containing the passages [3-6] is maintained by a manifold pressure of the slide valve (fig. 9-10; col. 4, lines 49-63).
Regarding claim 8, Neff, in view of Cooper, discloses the electromechanical actuator assembly [100] as set forth in claim 6, as stated above, wherein Cooper further discloses that the sliding element [30/31] of the slide valve has a contoured pocket configured to minimize discontinuities and resistance to fluid flow (fig. 9-10; col. 4, lines 49-63; each sleeve valve member has openings to allow fluid to pass through, so that the interior of the sleeve is always exposed to fluid pressure).
Regarding claim 20, Neff discloses method the as set forth in claim 15, as stated above.  Neff does not disclose that the load [135/435] is a sliding element of a slide valve having passages that describe an angle, wherein the sliding element is configured to selectively seal the passages of the slide valve.
Cooper discloses a rotary actuator assembly [10] having a load [35] (fig. 9-10; col. 3, lines 19-50; col. 7, lines 37-43), wherein the load [35] is a sliding element [30/31] of a slide valve having passages [3-6] that describe an angle, wherein the sliding element [30/31] is configured to selectively seal the passages [3-6] of the slide valve (fig. 9-10; col. 7, lines 10-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slide valve of Cooper driven by the linear actuator of Neff instead of the rotary actuator, in order to reduce the space occupied by the actuator thereby make possible a more compact valve housing which facilitates balancing of the sleeve valve members (col. 6, lines 19-24 of Cooper).
Regarding claim 21, Neff, in view of Cooper, discloses the method as set forth in claim 20, as stated above, wherein Cooper further discloses that contact between the sliding element [30/31] of the valve and a surface of the slide valve containing the passages [3-6] is maintained by a manifold pressure of the slide valve (fig. 9-10; col. 4, lines 49-63).
Regarding claim 22, Neff, in view of Cooper, discloses the method as set forth in claim 20, as stated above, wherein Cooper further discloses that the sliding element [30/31] of the slide valve has a contoured pocket configured to minimize discontinuities and resistance to fluid flow (fig. 9-10; col. 4, lines 49-63; each sleeve valve member has openings to allow fluid to pass through, so that the interior of the sleeve is always exposed to fluid pressure).
Allowable Subject Matter
Claim(s) 11-13 and 25-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, and all claims dependent thereon, the prior art does not disclose, inter alia, the electromechanical actuator assembly as set forth in claim 10, further comprising a plurality of magnetic frames configured to support the pair of permanent magnets located on each side of each of the one or more conductive coils.
Regarding claim 25, and all claims dependent thereon, the prior art does not disclose, inter alia, the method as set forth in claim 24, further comprising providing a plurality of magnetic frames configured to support the pair of permanent magnets located on each side of each of the one or more conductive coils.
While the prior art discloses various frames and housings for fixing the magnets of the linear actuator, it does not disclose the particular arrangement recited above.  The requirement that the frames be magnetic, in combination with the requirement that a frame with permanent magnets be located on either side of each coil, is not disclosed in the prior art.  Therefore, the invention recited in claims 11 and 25 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Yajima et al. (US 2012/0119593 A1) discloses a linear actuator comprising stationary magnets arranged orthogonally to a racetrack shaped coil.
Shoda et al. (US 2010/0072924 A1) discloses a linear actuator comprising coils on a movable support frame and having pairs of magnets on either side thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834